[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO PRECLUDE DEATH QUALIFICATIONS II
Pursuant to various state and federal constitutional provisions, the defendant requests this court to issue an order barring a penalty phase hearing in this case if the defendant is convicted of capital felony.
The Court cannot engage1 at this time, in the comparison suggested in the defendant's motion, although this court may possess sufficient information to gauge the moral culpability of Russel Peeler it can only speculate on the relative culpability of Adrian Peeler because there currently exists no evidence to reach any conclusion on that point. CT Page 12637
The court withholds any decision on this motion until the situation that the defendant's request is addressed to materializes and until the court possesses sufficient reliable information to make the comparison requested by the defendant.
THOMAS V. O'KEEFE, JR.